Citation Nr: 0911915	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the effective date of February 1, 2000, the removal 
of the Veteran's dependent spouse from his compensation award 
was proper.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 
and from July 1980 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which removed the Veteran's dependent spouse from his 
compensation award, effective February 1, 2000.  

The Board notes that on behalf of the Veteran, the 
representative submitted a September 2007 statement 
indicating that the Veteran requests a local hearing "if 
necessary."  In the December 2007 statement of the case 
(SOC), the RO acknowledged the September 2007 statement, and 
indicated that if the Veteran still desired a hearing, he 
should inform the RO of such in writing.  Correspondence sent 
by the Veteran thereafter included no request for a local 
hearing, and on his Form 9, Appeal to Board of Veterans' 
Appeals, he indicated that he did not want a Board hearing.  
Additionally, in a January 2008 personal statement, the 
Veteran referred to the December 2007 SOC and quoted directly 
from the document.  This is persuasive evidence that the 
Veteran was aware of the RO's request contained within the 
SOC, but did not respond because he does not wish to have a 
hearing.  Also, the representative did not mention a hearing 
request in his December 2008 Hearing Memorandum and in fact, 
stated that the claim had been reviewed and there was no 
further argument.  As such, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2008).

As an aside, the Board notes that the Veteran requested a 
waiver of recovery of overpayment in 2007, and by decision 
issued in February 2008, the VA Committee on Waivers and 
Compromises denied his request.  Notice of the Veteran's 
appellate rights was issued to him at that time as well.  A 
review of the current record does not indicate that this 
matter has been perfected for appellate review; thus, it is 
not on appeal before the Board.

In a December 2008 statement, the Veteran's representative 
refers to a March 2007 letter indicating that the Veteran 
supports his father.  The representative contends that this 
letter should have been accepted as a claim for a dependent 
parent.  This issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's divorce from his previous spouse, B.G., 
became final on January 6, 2000.  

2.  VA did not become aware of the Veteran's divorce until 
March 2007.  


CONCLUSION OF LAW

The Veteran's dependent spouse was properly removed from his 
compensation award effective February 1, 2000.  38 U.S.C.A. § 
5112(b)(2) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

In a March 2007 personal statement, the Veteran stated that 
when he divorced his previous spouse, B.G., he 
"immediately" updated his Defense Enrollment Eligibility 
Reporting System (DEERS) record, sent a copy of his divorce 
decree to Defense Finance and Accounting Service (DFAS), and 
notified TRICARE.  He further added that after he remarried 
in September 2001, he sent copies of his marriage certificate 
to DEERS, TRICARE, and DFAS.  The Veteran further explained 
that he ensured his records were updated with his new 
dependent information by traveling to the Oakland Army Base 
and the VA hospital in his area.  When he applied for an 
employment position with the VA at Big Spring and San 
Antonio, he admitted to completing information which gave VA 
his current status of his dependents.  The Veteran asserts 
that he was never aware that his disability compensation 
included dependents or received a letter from VA notifying 
him of his responsibility to report any changes regarding his 
dependents.  The Veteran asserts that he has maintained 
updated records with the VA, and the removal of the spouse 
from the compensation award, effective February 1, 2000, 
which resulted in an overpayment, was not proper.  

The law provides for the rates of disability compensation, 
and for payment of additional compensation, for dependents of 
Veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002 & Supp. 2008).  In 
this case, the Veteran is 50 percent disabled and is in 
receipt of Chapter 31 vocational rehabilitation benefits.  

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§§ 3.500, 3.501(d)(2).  

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the 
benefit being paid, continue to exist.  The beneficiary will 
be advised at the time of the request that the certification 
must be furnished within 60 days from the date of the request 
and that failure to do so will result in the reduction or 
termination of benefits.  38 C.F.R. § 3.652(a) (2008).  

In VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, received in July 1998, the Veteran listed 
B.C. as his wife.  The Veteran was granted service connection 
for several disabilities in a January 1999 rating decision 
and informed him of his award in a February 1999 letter.  The 
letter also informed him that additional benefits were 
included for the Veteran's spouse and child, and he must 
notify the RO immediately if there is "any change in the 
number or status of dependents."  In closing, the RO 
reminded the Veteran that failure to quickly inform VA of a 
dependency change will result in an overpayment in his 
account.  

Thereafter, in March 2007, the RO sent a letter to the 
Veteran reminding him of his responsibility of reporting any 
changes in the status of his dependents.  He was requested to 
complete the form, which included listing his children under 
the age 18, if any, and the name of his current spouse.  In 
the returned form dated March 2007, the Veteran stated that 
he was married to T.S. in September 2001.  In an April 2007 
VA Form 21-686, Declaration of Status of Dependents, the 
Veteran indicated that he divorced B.G. on January 6, 2000, 
and married T.S. on September 18, 2001.  Along with the form, 
the Veteran submitted copies of the January 2000 divorce 
decree and the September 2001 marriage certificate.  On July 
16, 2007, the RO removed the Veteran's previous spouse, B.G., 
from his compensation award, effective February 1, 2000, 
thereby creating an overpayment.  

Throughout the pendency of this appeal, the Veteran has 
consistently argued that he was unaware of receiving 
additional benefits for his dependents.  He has stated that 
because he provided current marital status information to 
DFAS, DEERS, TRICARE, and the VA Medical Center on an 
employment application, his information was also updated with 
VA.  The Veteran also stated that he spoke to VA personnel in 
2001, 2004, and in 2005 regarding his educational benefits, 
home loan, disability rating, and employment at VA.  On those 
occasions, he claims that he provided updated information 
regarding his marital status.  Additionally, he alleges that 
he has received information from DFAS that they reviewed VA 
records in order to administer his Concurrent Retirement and 
Disability Pay (CRDP).  He contends that he had reasonable 
expectation that his records were current with VA, and the 
resultant overpayment is due to VA's failure to discontinue 
payments for his dependent spouse.  

The Board acknowledges the Veteran's contentions, but finds 
his arguments without merit.  Although the Veteran states 
that he was unaware of receiving additional benefits for his 
dependents, as noted above, the RO notified the Veteran in 
February 1999 and March 2007, that the compensation he 
receives for his service-connected disabilities includes an 
additional amount for his spouse and children.  More 
importantly, the Veteran's argument of reasonably expecting 
VA to have his updated information regarding his marital 
status because he submitted information to DEERS, DFAS, and 
TRICARE, as well as speaking to VA personnel on a number of 
occasions regarding personal matters of VA concern, is 
legally insufficient to invalidate the effective date for the 
removal of a spouse.  There is no supporting documentation 
within the claims file from the Veteran informing VA of his 
dependent changes or record of communicating with VA 
personnel regarding his status change.  

Also, as to his notice to DEERS, DFAS, and TRICARE concerning 
the change in his marital status, the Board points out that 
DFAS is the accounting firm of the Department of Defense 
(DoD) and DEERS is a DoD computerized database of military 
sponsors, families and others worldwide who are entitled 
under the law to TRICARE benefits.  TRICARE is a major 
component of the Military Health System, which is an 
enterprise under DoD.  The Board points out that the 
Department of Defense, DoD, is an executive department wholly 
separate from VA.  VA is not on constructive notice of 
information held by DOD concerning marital status.  It is the 
responsibility of the recipient of VA benefits to notify VA 
of all circumstances which will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income or other circumstances which would affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  See generally 38 C.F.R. § 3.660 (2008).  

Because the precise date of the Veteran's divorce from B.G. 
has been established, the law, at 38 U.S.C.A. § 5112 and 38 
C.F.R. §§ 3.500 and 3.501, mandates that the dependent spouse 
be removed from the Veteran's compensation award effective 
the last day of the month in which the divorce occurred.  As 
the divorce became final on January 6, 2000, the Board finds 
that the establishment of an effective date of February 1, 
2000, for the removal of a spouse from a compensation award 
is appropriate and proper.  

The United States Court of Appeals for Veterans Claims held 
that "in a case . . . where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the Veteran's appeal is 
denied as a matter of law.  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2008), are not applicable to this claim because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  


ORDER

The effective date of February 1, 2000, for the removal of 
the Veteran's dependent spouse from his compensation award 
was proper.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


